Citation Nr: 0211741	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently rated as 30 percent disabling, to include 
the question of whether the veteran filed a timely 
substantive appeal as to that issue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO in 
Winston-Salem, North Carolina.  The veteran submitted a 
notice of disagreement in September 1996.  A statement of the 
case was issued on December 6, 1996.  The veteran submitted a 
VAF-9 in February 1997.  This claim first came before the 
Board in April 2000.  It was remanded to the RO for 
adjudication of the issue of the timeliness of the veteran's 
substantive appeal.  It is now once more properly before the 
Board.


FINDINGS OF FACT

1.  Notice of the RO's decision denying the veteran's claim 
of entitlement to an increased rating for service connected 
rheumatic heart disease was sent to the veteran on September 
23, 1995, and after receipt of a timely notice of 
disagreement on September 3, 1996, the RO sent a statement of 
the case (SOC) on December 6, 1996, with a cover letter 
describing the appellate process.

2.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claims, 
or within 60 days of notice of the statement of the case.

3.  The earliest document that can be construed as a 
substantive appeal of his claim of entitlement to an 
increased rating for service connected rheumatic heart 
disease was date stamped by VA on February 12, 1997, and can 
be presumed to have been postmarked not earlier than February 
5, 1997.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim of entitlement to an increased 
rating for service connected rheumatic heart disease; thus, 
the Board has no jurisdiction over this matter, and the 
appeal must be dismissed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.301(a), 20.302(b), 20.305, 
20.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the April 2000 Board remand, the April 2000 and December 
2001 supplemental statements of the case, and this decision, 
the veteran has been notified of the laws and regulations 
governing his claim and the reasons for the determinations 
made regarding his claim.  The RO explicitly gave the veteran 
notice of, and considered the claim in light of, the VCAA and 
its regulations.  See February and August 2001 letters to 
veteran.  Hence, he has been informed of the information and 
evidence necessary to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity to present 
argument and evidence regarding the timeliness of his appeal.  
Significantly, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal that has not been 
obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.  

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal; the NOD and the appeal must be 
filed with the agency of original jurisdiction (AOJ) which 
rendered the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2001).  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (2001).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (2001).  Rules for 
computing the time limits are set forth at 38 C.F.R. § 20.305 
(2001).

Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 1991) 
and 38 C.F.R. § 19.34 (2001), timeliness is an appealable 
issue; however, an initial decision on that issue must be 
made by the RO.  In this regard, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has established that the VA has the right and 
obligation to decide its jurisdiction.

In this case, the RO notified the veteran of the denial of 
his claim in a letter dated September 23, 1995.  The veteran 
filed an NOD on September 12, 1996, and an SOC was issued on 
December 6, 1996.  The RO accepted the veteran's Appeal to 
Board of Veterans' Appeals (VA Form 9), received February 12, 
1997, as a timely substantive appeal.  The Board then 
remanded the claim to the RO in April 2000 for adjudication 
of the issue of the timeliness of the veteran's substantive 
appeal.  In April 2000 the RO issued a supplemental statement 
of the case, finding that the substantive appeal was 
untimely.  Subsequently the RO issued another supplemental 
statement of the case, dated in December 2001.  On this 
occasion the RO determined that the substantive appeal was 
timely.

VA regulations provide that, absent evidence of a postmark, 
it is presumed that any written document required to be 
"filed within a specified period of time", which includes a 
notice of disagreement or substantive appeal, was mailed 5 
days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

In the instant case, the rating decision was sent on 
September 23, 1995 and the SOC was sent on December 6, 1996.  
The substantive appeal, which was date stamped by VA on 
Wednesday, February 12, 1997, may be presumed to have been 
received five days prior to the date stamp, not including 
Saturdays, Sundays and holidays.  This would result in a date 
of receipt of Wednesday, February 5, 1997.  As the Statement 
of the case was issued on December 6, 1996, the 60 day period 
expired on Tuesday, February 4, 1997, and the substantive 
appeal was received more than one year after the issuance of 
the rating decision and beyond the 60 days following from 
issuance of the SOC.  There is no indication the veteran or 
his representative requested an extension of the time for 
filing the substantive appeal as provided under 38 U.S.C.A. § 
7105(d)(3).

What is significant about these time requirements for filing 
is that they relate to the jurisdiction of the Board.  If a 
veteran fails to complete an appeal within the required time, 
it is incumbent upon the Board to reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to 
the Board are prescribed by law.  If a claimant fails to file 
a substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 
554, 556 (1993); cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

Although it is unfortunate that the RO reversed it's decision 
of April 2000, and informed the veteran later that his appeal 
was timely, this does not alter the fact that the appeal was 
not timely.  The veteran and his representative were put on 
notice by the Board remand of April 2000, and the 
supplemental statement of the case of April 2000 that the 
Board was considering dismissing the appeal as untimely, and 
that, at that time, the RO agreed that it was untimely.  

At that time the veteran and his representative were informed 
of the law and regulations regarding the timeliness of 
appeals.  He was provided additional time to present argument 
and evidence regarding the issue of the timeliness of his 
appeal.  In a statement, dated in May 2000, the veteran 
provided a medical statement and noted that he had no further 
evidence to provide.  No argument or evidence was provided 
regarding the timeliness of the appeal.  For these reasons 
the Board finds that the veteran has been provided adequate 
notice and time to respond regarding this issue and will not 
be prejudiced by the Board's decision.  Based on the evidence 
of record, the Board finds that the appellant has not 
submitted a timely substantive appeal of the denial of his 
claim of entitlement to an increased rating for service 
connected rheumatic heart disease.


ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of his claims of entitlement to an increased 
rating for service connected rheumatic heart disease.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

